oOo Oo HN NHN ON eR WD KH

NO MO BH NHN NHN KO RQ RD DR mmm mm mm tlle
ao DBR A FO OH OU lOO ONGC Ca ROU Dr

Case 20-10752-abl Doc141 Entered 01/06/21 07:31:02 Page 1 of 2

LENARD E. SCHWARTZER
2850 S. Jones Blvd., Ste 1

Las Vegas, NV 89146
(702) 307-2022
TRUSTEE
UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEVADA
In re Case No. BK-S 20-10752-ABL

JIMENEZ ARMS, INC., IN PROCEEDINGS UNDER CHAPTER 7

TRUSTEE’S RESPONSE TO MOTION TO
WITHDRAW AS COUNSEL OF RECORD

Date: February 3, 2021
Time: 9:30 a.m.

Debtor.

Nee Same See See ne Nee” Nee “ne Senet Samet” eet nema

 

 

LENARD E. SCHWARTZER, Trustee herein, responds to the Motion to Withdraw As
Counsel of Record [Doc 138] and alleges:

1. In this Court, a corporation is required to be represented by a licensed attorney. A
corporation is not permitted to appear in any Federal Court unless it is represented by counsel. U.S.
v. High Country Broadcasting Co., Inc., 3 F.3d 1244, 1245 (9th Cir. 1993); Rowland v. Ca. Men’s
Colony, Unit IT Men’s Advisory Council, 506 U.S. 194, 201-02 (1993) (“It has been the law for the
better part of two centuries that a corporation may appear in the federal courts only through licensed
counsel.”).

2. This Debtor’s bankruptcy estate has assets and a dismissal will not serve the interests
of the Debtor’s creditors.

3. The “last known address” of the Debtor is a commercial building at which the Debtor
no longer has an office. Sending notice to this address would be useless.

4. The corporate officer of the Debtor who signed the Debtor’s petition as “President” is
PAUL JIMENEZ, SR. See Petition. [Doc 1].

 
oO -.& NAN DBD AW F&F WW NH

BO DO KO LO PO KO PD RD RO ee ee ee
oo NN HN UO BH WD HO FY§ OD Oo Oo ND DB NA FP WD WYO KF &S

 

 

Case 20-10752-abl Doc 141 Entered 01/06/21 07:31:02 Page 2 of 2

5. According to the Resolution of the Board of Directors of Jimenez Arms, Inc. filed
with this Court [Doc 9], PAUL JIMENEZ, SR. Is the sole director of the Debtor.

6. In order to administer the Bankruptcy Estate, it is necessary to have an actual
representative of the Debtor who can respond to requests from the Trustee and his counsel.

7. Bankruptcy Rule 9001 grants this Court the power to designate a person to
represent a corporate debtor when the corporate debtor's attendance and performance is

required. Specifically, Rule 9001(5) provides:

“When any act is required by these rules to be performed by a debtor or when it is
necessary to compel attendance of a debtor for examination and the debtor is not
a natural person: (A) ifthe debtor is

a corporation, "debtor" includes, if designated by the court, any or all

of its officers, members of its board of directors or trustees or of a similar
controlling body, a controlling stockholder or member, or any other person in
control; (B) if the debtor is a partnership, "debtor" includes any or all of its general
partners or, if designated by the court, any other person in control.”

WHEREFORE, the Trustee requests that the withdrawal of counsel for the Debtor be

conditioned on the following:

a. the appointment of PAUL JIMENEZ, SR. as the individual representative of the
Debtor who is required to appear and respond on behalf of the Debtor and to perform
acts required of the Debtor;

b. provision of an address and telephone number for PAUL JIMENEZ SR.; and

c. the requirement that the Debtor obtain new counsel within 30 days.

Dated: January 5, 2021

 

V
LENARD E. SCHWARTZER
Trustee

 
